Mr. Justice Scott delivered the opinion of the Court: There was no ground shown for the challenge of Mehner when called as a. juror. In answer to a question propounded by defendant, the juror answered that he had “an opinion upon the question of the right of a foreign insurance company to do business in this State on the same terms and conditions as home companies.” It does not appear from the record what question was propounded to the juror, and his answer is so indefinite and general it can not be known whether his opinion, whatever it was, had any relation to the issues involved or to the merits of the ease, and the objection to his competency was properly overruled. An ordinance of the city, introduced in evidence, shows that provision had been made for a fire department, and the testimony given establishes the fact a fire department was organized and was in actual operation. Evidence was introduced that the insurance companies doing business in Cairo for which defendant was agent and received premiums, were not companies “incorporated under the laws of this State,” and as defendant has not assigned for error that incompetent testimony was admitted at the trial, it might well be understood, if any objection to the testimony offered to prove that fact existed it was waived. But aside from this view, the testimony offered was competent, -and proved beyond all question the insurance companies which defendant represented were, in fact, foreign companies. This point in the case is made so clear by the testimony that it admits of no discussion. The point relied on with most confidence as a ground for the reversal of the judgment of the circuit court is, that sec. 110 of ch. 24, Rev. Stat. 1874, is inhibited by sec. 1, art. 9 of the constitution of 1870. It is conceded the act under which the action is brought is valid, unless it is in conflict with our State constitution. Power to tax “ insurance ” interests or business and persons or corporations owning or using “ franchises and privileges,” is expressly conferred on the General Assembly by see. 1, art. 9 of the constitution-“in such manner as it shall from time to time direct by general law, uniform as to the class upon which it operates.” Section 110 of the statute only applies to insurance companies, corporations or associations not incorporated under the laws of this State. The argument is that all insurance companies, under this section of the constitution cited, constitute a class, and as the act in question makes a distinction between foreign and domestic insurance companies, and imposes a burden upon one and not on the other, therefore it is said, that uniformity required by the constitution does not obtain, and the law imposing the penalty is for that reason invalid. The error of the position taken consists in assuming that all insurance companies, whether foreign or domestic, constitute a single class, indivisible, for taxation, under this section of the constitution. This is a mistaken view of the law. There is and can be no reason why insurance companies may not be divided into classes, consisting of foreign and domestic companies, and burdens imposed on the former that are not imposed by any general law on the latter class, without an infraction of any provision of the constitution. In Ducat v. City of Chicago, 48 Ill. 172, this court recognized the fact such distinctions might be taken under that clause of the 5th sec. of art. 9 of the constitution of 1848 that required all taxes imposed by municipalities “ to be uniform in respect to persons and property within the jurisdiction of the body imposing the same.” The principle of that case is conclusive of the one at bar. Another ground upon which this judgment might be maintained is, that foreign corporations such as defendant represents can only do business in this State by that comity that exists between the States. Such companies must, therefore, submit to such terms as the State sees fit to impose upon them, or else cease to do business in the State. We are not aware there is anything in the clause of the constitution cited that would prohibit the General Assembly from imposing terms upon which foreign insurance companies or any other foreign corporation may do or transact business within the State. The judgment must be affirmed. Judgment affirmed.